[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-13339                ELEVENTH CIRCUIT
                                                            APRIL 14, 2010
                        Non-Argument Calendar
                      ________________________               JOHN LEY
                                                              CLERK

                 D. C. Docket No. 09-00013-CR-RLV-4

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

GEORGIANNE CARLISLE,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (April 14, 2010)


Before TJOFLAT, EDMONDSON and BIRCH, Circuit Judges.

PER CURIAM:
      Appellant was sentenced to a prison term of 36 months on a plea of guilty to

conspiracy to commit mail fraud in violation of 18 U.S.C. §§ 1349 and 1341. She

now appeals her sentence, arguing that (1) the district court erred in imposing a

written restitution order that exceeded the restitution amount imposed at

sentencing; and (2) her prison term, which is below the sentence range prescribed

by the Sentencing Guidelines, is substantively unreasonable. We consider these

arguments in order.

                                           I.

      Appellant points out that the district court indicated its intent at sentencing

to credit against her restitution amount the value of the equity in her personal

home at the time it was foreclosed, unless the party foreclosing on the property

provided a sufficient justification for failing to sell the property. She states that

the court conveyed this intent in its written judgment, but provided the

foreclosing party a 30-day period to explain its failure to sell the property. She

further states that the court never amended the judgment to reflect what, if any,

amount should be credited toward her restitution requirement. The Government

concedes that a remand is warranted to determine whether and to what extent

appellant is entitled to a credit against her restitution amount for the equity in her

personal home. We therefore vacate the restitution provision of the court’s

                                           2
judgement and remand the restitution issue with instruction that the district court

to clarify what, if any, additional amount should be credited against appellant’s

restitution requirement for the equity in her personal home.

                                          II.



      In determining whether a defendant’s sentence is substantively

unreasonable, we employ the abuse-of-discretion standard. Gall v. United States,

552 U.S. 38, 46, 128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007). The sentencing

court abuses its discretion when it commits a “clear error of judgment” in

weighing the sentencing factors set out in 18 U.S.C. § 3553(a). United States v.

Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). Appellant contends that the district

court committed such an error here, and therefore abused its discretion, because it

did not consider the § 3553(a) factors.

      Section § 3553(a) requires the sentencing court to impose a sentence

“sufficient, but not greater than necessary, to comply with the purposes set forth in

paragraph (2) of this subsection,” namely to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, deter

criminal conduct, protect the public from future crimes of the defendant, and

provide the defendant with needed educational or vocational training or medical

                                           3
care. See 18 U.S.C. § 3553(a)(2). The court must also consider the following

factors in determining a particular sentence: the nature and circumstances of the

offense and the history and characteristics of the defendant, the kinds of sentences

available, the sentencing guidelines range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwanted sentencing disparities, and

the need to provide restitution to victims. See 18 U.S.C. § 3553(a)(1), (3)-(7).

The court need not “state on the record that it has explicitly considered each of the

§ 3553(a) factors or . . . discuss each of the § 3553(a) factors.” United States v.

Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). Rather, the court’s sentencing

rationale is legally sufficient if the record makes clear that it has considered the

evidence and the arguments. Rita v. United States, 551 U.S. 338, 358-59, 127

S.Ct. 2456, 2469, 168 L.Ed.2d 203 (2007).

       Because the record shows that the district court considered the parties’

arguments and the § 3553(a) factors, appellant’s argument that her 36 months’

prison term is substantively unreasonable fails. We therefore affirm the prison-

term part of the court’s judgment.

       Appellant’s sentence is, accordingly,

       VACATED, in part, and REMANDED with instructions, and AFFIRMED,

in part.

                                           4